 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                      CASE NO. CR16-007RSM

11                               Plaintiff,               ORDER

12                 v.

13         LONNIE EUGENE LILLARD,

14                               Defendant.

15

16         Defendant’s pro se Motion for Reconsideration (Dkt #365) of the Court’s November 1,

17 2019 (Dkt #357) and December 2, 2019 (Dkt #362) orders is DENIED. The Clerk is directed to

18 send a copy of this order to defendant.

19         IT IS SO ORDERED this 7th day of January, 2020.

20

21

22                                            A
                                              RICARDO S. MARTINEZ
23                                            CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER - 1
